
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.12



THE AES CORPORATION
2001 NON-OFFICER STOCK OPTION PLAN


ARTICLE 1
PURPOSE


        The AES Corporation desires to encourage and promote the growth and
prosperity of the Company by allowing certain employees of the Company and its
Affiliates to continue to share in the stock ownership of the Company pursuant
to The AES Corporation 2001 Non-Officer Stock Option Plan.


ARTICLE 2
DEFINITIONS


        Section 2.01.    Definitions.    Whenever used in this Plan, the words
and phrases set forth below shall have the following meanings:

        (a)  "Affiliates" shall mean, with respect to any entity, those entities
directly or indirectly controlling, controlled by, or under common control with
the Company; provided that no securityholder of the Company shall be deemed an
"Affiliate" of any other securityholder of the Company solely by reason of any
investment in the Company; and provided further that "control" (including with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), when used with respect to any entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

        (b)  "Board of Directors" shall mean the Board of Directors of the
Company.

        (c)  "Change of Control" shall mean the first to occur of:

        (i)    an individual, corporation, partnership, group, associate or
other entity or "person", as such term is defined in Section 14(d) of the
Exchange Act of 1934, other than the Company or any employee benefit plan(s)
sponsored by the Company, is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 30% or more of
the combined voting power of the Company's outstanding securities ordinarily
having the right to vote at elections of directors;

        (ii)  individuals who constitute the Board of Directors on the Effective
Date (the "Incumbent Board") cease for any reason to constitute at least a
majority thereof; provided that any Approved Director (as hereinafter defined)
shall be, for purposes of this subsection (ii), considered as though such person
were a member of the Incumbent Board. An "Approved Director", for purposes of
this subsection (ii), shall mean any person becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee of the
Company for director), but shall not include any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of an individual, corporation, partnership, group,
associate or other entity or "person" other than the Board of Directors; or

        (iii)  the approval by the stockholders of the Company of a plan or
agreement providing for a merger or consolidation of the Company other than with
a wholly-owned subsidiary and other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 51% of the
combined voting

--------------------------------------------------------------------------------




power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or for a sale,
exchange or other disposition of all or substantially all of the assets of the
Company. If any of the events enumerated in this subsection (iii) occurs, the
Committee shall determine the effective date of the Change of Control resulting
therefrom for purposes of this Plan.

        (d)  "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (e)  "Committee" shall mean a committee of the Board designated by the
Board of Directors to administer this Plan. Unless otherwise determined by the
Board of Directors, the Compensation Committee of the Board of Directors shall
be the Committee under this Plan.

        (f)    "Company" shall mean The AES Corporation, a Delaware corporation,
or its successor.

        (g)  "Effective Date" shall mean October 25, 2001.

        (h)  "employ" or "employment" shall mean the absence of any interruption
or termination of employment by the Company or an Affiliate. Employment shall
not be considered interrupted in the case of transfers between payroll locations
of the Company and/or an Affiliate or in the case of such leave or any other
leave of absence approved by the Company.

        (i)    "Employee" shall mean any person who is a common law employee of
the Company or an Affiliate.

        (j)    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (k)  "Incentive Stock Option" shall mean an Option granted under
Article 5, which is designated by the Board of Directors as an Incentive Stock
Option.

        (l)    "NYSE" shall mean the New York Stock Exchange, Inc.

        (m)  "Nonqualified Option" shall mean an option granted under Article 5,
which is designated by the Board of Directors as a Nonqualified Option.

        (n)  "Option" shall mean the right to purchase stock granted to a
Participant under this Plan.

        (o)  "Optionee" shall mean any person who has the right to purchase
stock pursuant to an Option granted under this Plan.

        (p)  "Participant" shall mean an Employee who is granted an Option under
the Plan; provided, however, that the Employee is not (a) any officer of the
Company or of a subsidiary of the Company whose office or duties subject him to
the reporting, "short swing" transaction and other provisions of Section 16 of
the Exchange Act, (b) a director of the Company or (c) a beneficial owner of
more than 10% of the Stock or of any other class of equity security of the
Company registered under Section 12 of the Exchange Act.

        (q)  "Plan" shall mean The AES Corporation 2001 Non-Officer Stock Option
Plan.

        (r)  "Securities Act" shall mean the Securities Act of 1933, as amended.

        (s)  "Stock" shall mean the Common Stock of the Company, par value $.01
per share.

        (t)    "Stock Option Administrator" shall mean one or more persons, who
may be employees of the Company and/or Optionees, who is or are selected by the
Company from time to time to be responsible for the day-to-day operations of
this Plan.

        (u)  "Substitute Option" shall mean an Option granted in assumption of,
or in substitution for, an outstanding option previously granted by a company
acquired by the Company or an Affiliate or with which the Company or an
Affiliate combines.

2

--------------------------------------------------------------------------------


        Section 2.02.    Word Usage.    Wherever used in this Plan, any word
denoting the masculine shall include the feminine, and any word denoting the
plural shall include the singular and vice versa unless the context indicates
otherwise. As used in this Plan, the words "herein," "hereafter," or
"hereunder," or any other compound of the words "here" shall refer to this Plan
in its entirety and not to any subpart, unless the context indicates otherwise.
Any reference in this Plan to a statute or a provision of a statute shall
include any successor statute or provision thereto and any regulations
promulgated thereunder.


ARTICLE 3
THE COMMITTEE


        Section 3.01.    The Committee.    This Plan shall be administered by
the Committee. The Board may designate one or more directors as alternate
members of the Committee who may replace any absent or disqualified member at
any meeting of the Committee. No member or alternate member of the Committee
shall be eligible, while a member or alternate member, for participation in this
Plan. The Committee, subject to the provisions of this Plan and subject to such
restrictions as the Board of Directors may make from time to time, shall have
authority to prescribe, amend and rescind rules and regulations relating to this
Plan, to construe all Plan provisions and to determine any and all questions
arising under this Plan. The Committee shall determine the manner, timing and
amount of any Options granted pursuant to this Plan. The determination of the
Committee shall be binding and conclusive on all persons.

        Section 3.02.    Action by Committee.    A majority of the members of
the Committee constitute a quorum for the transaction of business. Any
determination or action of the Committee may be made or taken by a majority of
the members of the Committee present (either in person or by telephone) at any
meeting of the Committee, or without a meeting by resolution or instrument in
writing signed by a majority of the members of the Committee.

        Section 3.03.    Delegation of Powers.    The Committee may delegate its
powers set forth in Section 3.01 and Section 4.01 to each of the Chairman of the
Board of Directors and the President of the Company in respect of determinations
of Options to be granted to Participants; provided, however, that any such
delegation shall conform with the requirements of the General Corporation Law of
the State of Delaware.


ARTICLE 4
ELIGIBILITY


        Section 4.01.    Eligibility.    (a) All Participants shall be eligible
to receive an Option. The Committee shall determine which Participants shall
receive an Option. In making this determination, the Committee may take into
account the nature and length of service rendered by the Participant, his or her
past, present and potential contributions to the success of the Company and such
other factors that the Committee, in its sole discretion, shall deem relevant.

        (b)  Holders of options granted by a company acquired by the Company or
with which the Company combines are eligible for grants of Substitute Options
under this Plan.


ARTICLE 5
GRANT OF OPTIONS


        Section 5.01.    Grant of Options.    Each Incentive Stock Option and
Nonqualified Option shall be in writing and shall specify the number of shares
of Stock which may be purchased pursuant to the Option, the purchase price, the
period during which the Option may be exercised and other conditions, if any,
under which the Option has been granted. Unless the Committee shall determine
otherwise, such writing shall also provide for any vesting of the Option.
Without limiting the generality of the

3

--------------------------------------------------------------------------------

foregoing, unless specifically provided to the contrary in an award or other
instrument evidencing an Option, upon a Change of Control, all Options shall
become fully vested and exercisable.

        Section 5.02.    Limitations on Incentive Stock Options.    The terms of
any Incentive Stock Option shall comply in all respects with the provisions of
Section 422 of the Code.

        Section 5.03.    Maximum Shares Authorized Under This Plan.    (a) The
total number of shares of Stock for which Options can be granted pursuant to
this Plan shall be 12,000,000 shares, subject to adjustment as provided in
Article 7. The Company shall reserve, either from authorized but heretofore
unissued Stock or from Stock reacquired by the Company and held in its treasury,
the full number of shares of Stock necessary to satisfy all Options that may be
granted under this Plan.

        (b)  Subject to adjustment as provided in Article 7, no Participant may
receive Options in any calendar year that relate to more than one million shares
of Stock.

        (c)  Any shares of Stock underlying a Substitute Option shall not be
counted against the shares of Stock available for Options under this Plan.


ARTICLE 6
EXERCISE OF OPTIONS


        Section 6.01.    Procedure for Exercising Options.    (a) Any Option may
be exercised at any time during the period commencing with either the date the
Option is granted or the first date permitted under a vesting schedule
established by the Committee and ending with the expiration date of the Option.
An Optionee may exercise his Option for all or part of the number of shares of
Stock which he is eligible to exercise under the terms of the Option.

        (b)  The exercise of an Option shall be effective only upon delivery to
the Stock Option Administrator of (i) written notice of such exercise in the
form prescribed by the Committee and (ii) payment of the full purchase price of
shares of stock in respect of which notice of exercise is given. The notice
shall specify the number of shares to be exercised and shall be signed by the
Optionee. The full purchase price of the shares of Stock as to which an Option
is exercised shall be paid to the Company in full, or adequate provision for
such payment made, at the time of exercise at the election of the Optionee in
cash. Notwithstanding the foregoing, if shares of Stock are listed on the NYSE
or on any national securities exchange, the requirement of the payment in cash
will be deemed satisfied if the Optionee makes arrangements that are
satisfactory to the Company with a broker that is satisfactory to the Company to
sell a sufficient number of shares of Stock which are being purchased pursuant
to the exercise, so that the net proceeds of the sale transaction will at least
equal the amount of the aggregate purchase price of such shares plus any amounts
required to be withheld, and pursuant to which the broker undertakes to deliver
to the Company such amount not later than the date on which the sale transaction
will settle in the ordinary course of business.

        Section 6.02.    Issuance of Shares.    Until such time as the issuance
of shares of Stock in the name of the Optionee is registered on the stockholders
ledger of the Company, the Optionee shall have no rights of a stockholder of the
Company, including without limitation the right to vote any such shares or to
receive any dividends which are attributable to such shares.

        Section 6.03.    Disability.    Unless the Committee shall determine
otherwise, in the event an Optionee becomes "permanently and totally disabled"
(as defined in Section 22(e)(3) of the Code) while in the continuous employment
of the Company or an Affiliate, all Options held by such Optionee shall become
fully vested and exercisable and shall expire on the earlier of (a) the date the
Option would have expired had the Optionee continued in such employment and
(b) one (1) year after the date such employment ceases because of such
disability.

4

--------------------------------------------------------------------------------


        Section 6.04.    Death.    Unless the Committee shall determine
otherwise, in the event of the death of an Optionee while in the continuous
employment of the Company or an Affiliate, all Options held by such Optionee
shall become fully vested and exercisable and shall automatically expire on the
earlier of (a) the date the Option would have expired had the Optionee continued
in such employment and (b) one (1) year after such death. Any such Option may be
exercised by the personal representative of the deceased Optionee's estate or by
the person or persons to whom his rights under such Option have passed either by
will or by the laws of descent and distribution. Any such Option is exercisable
in the same manner and subject to the same conditions (other than the expiration
date) which would have applied if the Optionee had exercised such Option before
he died.

        Section 6.05.    Incapacity.    Unless the Committee shall determine
otherwise, in the event that an Optionee is adjudged to be mentally incompetent
while in the continuous employment of Company or an Affiliate or during a period
of permanent and total disability which commenced while in such employment, the
Optionee's guardian, conservator or legal representative shall have the right to
exercise on behalf of the Optionee any Options granted to the Optionee.

        Section 6.06.    Termination of Employment.    Unless the Committee
shall determine otherwise, in the event that an Optionee's employment with the
Company or an Affiliate terminates for any reason other than the death or
disability of such Optionee, all Options held by such Optionee shall
automatically expire on the earlier of (a) the date the Option would have
expired had the Optionee continued in such employment and (b) one hundred and
eighty (180) days after the date that such Optionee's employment ceases, except
that any Incentive Stock Option shall automatically expire on the earlier of
clause (a) above and three (3) months after the date that such Optionee's
employment with the Company or an Affiliate ceases.

        Section 6.07.    Transfer of Options.    Except to the extent that an
Option may be transferred by will or by the laws of descent and distribution as
provided for in Section 6.04, no Option granted under this Plan shall be sold,
assigned, transferred, conveyed, pledged or otherwise disposed of by the
Optionee or by any other person having or claiming to have any rights thereto or
therein, and no Option shall be subject to bankruptcy proceedings, claims of
creditors, attachment, garnishment, execution, levy or other legal process
against the Optionee or any such other person or their property.


ARTICLE 7
ADJUSTMENTS UPON RECAPITALIZATIONS AND OTHER CORPORATE EVENTS


        Section 7.01.    Recapitalizations.    In the event of any stock split,
reverse stock split, stock dividend or other subdivision or combination of the
Stock or other securities of the Company, the following shall be adjusted
proportionately:

        (a)  the number of shares of Stock (or number and kind of other
securities or property) with respect to which Options may thereafter be granted,
including the aggregate and individual limits specified in Section 5.03;

        (b)  the number of shares of Stock or such other securities (or number
kind of other securities or property) subject to outstanding Options; and

        (c)  the grant, purchase or exercise price with respect to any Option;
provided, however, that the number of shares subject to any Option shall always
be a whole number.

        Section 7.02.    Other Corporate Events.    In the event of any merger,
consolidation, split-up, spin-off, combination or exchange of shares or other
recapitalization or change in capitalization or other similar corporate
transaction or event that affects the Stock or other securities of the Company
(other than any corporate event described in Section 7.01 or Section 7.03) and
the Committee determines that an adjustment is appropriate in order to prevent
dilution or enlargement of the

5

--------------------------------------------------------------------------------


benefits or potential benefits intended to be made available under this Plan,
the Committee shall, in such manner as it may deem equitable, adjust any or all
of:

        (a)  the number of shares of Stock (or number and kind of other
securities or property) with respect to which Options may thereafter be granted,
including the aggregate and individual limits specified in Section 5.03;

        (b)  the number of shares of Stock or such other securities (or number
and kind of other securities or property) subject to outstanding Options; and

        (c)  the grant, purchase or exercise price with respect to any Option;
if deemed appropriate, the Committee may make provision for a cash payment to an
Optionee; provided, however, that the number of shares subject to any Option
shall always be a whole number.

        Section 7.03.    Termination Upon Liquidation.    A liquidation or
dissolution of the Company shall cause all Options, to the extent not previously
exercised, to terminate, unless the plan or agreement of liquidation or
dissolution provides otherwise.


ARTICLE 8
MISCELLANEOUS


        Section 8.01.    Amendment and Termination of This Plan and Any
Options.    (a) This Plan shall terminate no later than October 25, 2011.
Notwithstanding the immediately preceding sentence, the Company reserves the
right, by action of its Board of Directors, to change, amend, modify or
terminate this Plan (or any portion thereof) at any time; provided that no such
change, amendment, modification or termination shall be made without stockholder
approval if such approval is necessary to qualify for or comply with any tax or
regulatory status or requirement for which or with which the Board of Directors
deems it necessary or desirable to qualify or comply. Notwithstanding anything
to the contrary herein, the Committee may amend this Plan in such manner as may
be necessary so as to have this Plan conform with local rules and regulations in
any jurisdiction outside the United States. Neither the termination of this Plan
(or any portion thereof) nor any change, amendment or modification shall have
the effect of changing, amending, modifying or terminating in any way any Option
which has been granted under this Plan prior to the effective date of any such
change, amendment, modification or termination of this Plan.

        (b)  Subject to the terms of this Plan and applicable law, the Committee
may waive any conditions or rights under or change, amend, modify or terminate
any Option theretofore granted, prospectively or retroactively.

        (c)  The Board shall not amend this Plan to increase the maximum shares
authorized by Section 5.03(a) without stockholder approval, other than as set
forth in Article 7.

        Section 8.02.    Compliance with Securities Laws.    Options shall not
be granted, and shares of Stock shall not be issued, unless in the discretion of
the Committee all such grants and issuances shall comply with all relevant
provisions of federal and state laws, including the Securities Act, the Exchange
Act and the requirements of any interdealer quotation system or stock exchange
upon which the Stock may then be quoted or listed. The Company may require
Optionees to deliver representations, agreements and other documents at the time
of exercise of Options, necessary to comply with any such laws, regulations and
other requirements.

        Section 8.03.    Legends.    In the event the offer and sale of the
Stock issued pursuant to this Plan has not been registered under the Securities
Act, a legend shall be placed on any certificates representing such Stock
stating that such shares have not been so registered and that the resale thereof
is restricted.

6

--------------------------------------------------------------------------------


        Section 8.04.    No Contract of Employment Intended.    Nothing in this
Plan or in any Option granted pursuant to this Plan shall confer upon any
Participant any right to continue in the employ or other service of the Company
or an Affiliate or interfere in any way with the right of the Company or such
Affiliate to terminate such Participant's employment or service at any time.

        Section 8.05.    Withholding.    The Company shall be authorized to
withhold any withholding taxes due in respect of an Option, its exercise, or any
payment or transfer under such Option or under this Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.

        Section 8.06.    Non-exclusivity.    Nothing contained in this Plan or
in an Option shall prevent the Company from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

        Section 8.07.    Severability.    If any provision of this Plan or any
Option is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction, or as to any person or Option, or would disqualify this Plan
or any Option under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Plan or the Option, such
provision shall be stricken as to such jurisdiction, person or Option, and the
remainder of this Plan and any such Option shall remain in full force and
effect.

        Section 8.08.    No Trust; Unsecured Status.    Neither this Plan nor
any Option shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company and an Optionee or any
other person. To the extent that any person acquires a right to receive payments
from the Company pursuant to an Option, such right shall be no greater than the
right of any unsecured general creditor of the Company.

        Section 8.09.    No Fractional Shares.    No fractional shares shall be
issued or delivered pursuant to this Plan or any Option, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.

        Section 8.10.    Headings Not Controlling.    The titles to articles and
the headings of sections in this Plan are placed herein for convenience of
reference only and, in the case of any conflict, the text of this Plan rather
than such titles or headings shall control.

        Section 8.11.    Effective Date.    This Plan shall be effective as of
October 25, 2001.

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.12



THE AES CORPORATION 2001 NON-OFFICER STOCK OPTION PLAN
ARTICLE 1 PURPOSE
ARTICLE 2 DEFINITIONS
ARTICLE 3 THE COMMITTEE
ARTICLE 4 ELIGIBILITY
ARTICLE 5 GRANT OF OPTIONS
ARTICLE 6 EXERCISE OF OPTIONS
ARTICLE 7 ADJUSTMENTS UPON RECAPITALIZATIONS AND OTHER CORPORATE EVENTS
ARTICLE 8 MISCELLANEOUS
